TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00435-CV



                                 In re Texas Children’s Hospital



                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               Relator Texas Children’s Hospital filed an emergency motion for temporary relief and

a petition for writ of mandamus, complaining that the trial court had denied its petition for writ of

mandamus seeking relief in an underlying administrative proceeding. See Tex. R. App. P. 52.1,

52.10. We granted a temporary stay pending our determination of the merits of the petition. Having

reviewed the petition, record, and filings by relator and the real party in interest, we dissolve our

temporary stay and deny the petition for writ of mandamus. We deny relator’s motion to consolidate

the original proceeding with its recently filed appeal and dismiss all motions filed by the real party

in interest.



                                               __________________________________________

                                               David Puryear, Justice

Before Justices Puryear, Pemberton and Henson

Filed: July 20, 2012